
	
		I
		112th CONGRESS
		1st Session
		H. R. 2409
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Broun of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To decrease the statutory limit on the public
		  debt.
	
	
		1.Decrease in statutory limit
			 on the public debt
			(a)In
			 generalSubsection (b) of
			 section 3101 of title 31, United States Code, is amended by striking out the
			 dollar limitation contained in such subsection and inserting in lieu thereof
			 $13,000,000,000,000.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2011.
			
